Citation Nr: 1600012	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  13-06 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected low back strain with degenerative changes.

2.  Entitlement to a rating in excess of 30 percent for chronic sinusitis with headaches.  

3.  Entitlement to a rating in excess of 10 percent for status-post rhinoplasty with blockage. 

4.  Entitlement to a compensable rating for Bell's palsy.

5.  Entitlement to a rating in excess of 20 percent for low back strain with degenerative changes prior to March 18, 2010, from May 1, 2010 to December 30, 2010, and from August 24, 2012.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned at a Board hearing in January 2015.  A Board Hearing Transcript (Tr.) has been associated with the claims file.

At the January 2015 Board hearing, the Veteran clarified that he is only seeking a rating of 40 percent for his low back strain with degenerative changes for the entire period on appeal.  The Board therefore will not address the issue of entitlement to a rating in excess of 40 percent for low back strain with degenerative changes, as this is not currently on appeal.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a left hip disorder, to a compensable rating for Bell's palsy, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has headaches which are frequently completely prostrating and prolonged and are productive of severe economic inadaptability.

2.  The Veteran's sinusitis is manifested by frequent congestion which causes marked interference with the breathing space.  He has not been shown to have any laryngitis, aphonia, trauma to the larynx or pharynx, polyps, bacterial rhinitis, or granulomatous rhinitis.

3.  Affording the Veteran the benefit of the doubt, from July 20, 2008 to March 18, 2010, May 1, 2010 to December 30, 2010, and since August 24, 2012, the Veteran's low back strain with degenerative changes has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no higher, for chronic sinusitis with headaches has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.14, 4.97, Diagnostic Codes 6510-6514; 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a rating in excess of 10 percent for status-post rhinoplasty with blockage has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.14, 4.97, Diagnostic Code 6502 (2015); 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).

3.  From July 20, 2008 to March 18, 2010, May 1, 2010 to December 30, 2010, and since August 24, 2012, the criteria for a rating of 40 percent for low back strain with degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant matters.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all five elements of a claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  For the issues decided below, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2008.  This letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

VA's duty to assist, including gathering all relevant evidence necessary for an equitable resolution of the claims, has also been satisfied.  The evidence of record includes VA and private outpatient treatment records, service treatment records, adequate VA examination reports, statements from the Veteran, and the transcript of the January 2015 hearing before the undersigned.  During the January 2015 Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The Veteran's representative noted at the hearing that waiver of review of newly submitted by the AOJ evidence would not be necessary due to the date of the Veteran's substantive appeal.  Board Hearing Tr. at 2.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Chronic Sinusitis with Headaches

The Veteran contends that his chronic sinusitis with headaches warrants a rating higher than the 30 percent currently assigned.  At the January 2015 Board hearing, the Veteran testified that he is very sensitive to dust and pollutants outside and that he has severe headaches around 5 days a week.  Board Hearing Tr. at 12-13.  He stated that he had to quit his last job in 2007 because his headaches were so severe and that he has infections and severe drainage in his sinuses.  Id. at 13-14, 17.  The Veteran reported at an August 2012 informal conference that he believes his sinus condition should be rated as 50 percent disabling under the migraine criteria, as his headaches were quite frequent and severe.

The Veteran has submitted statements that he has sinus headaches with nasal obstruction everyday and that medication does not help.  He wrote that his congestion wakes him up at night, that mucus build-up causes chest pains, that his headache pain causes difficulty concentrating, and that he has dark-colored discharge.  He has stated that severe headaches are often triggered by any kind of dust or pollutant outside and that his symptoms are worse when it is cold or raining.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate evaluations may be assigned for separate periods of time based on the facts found through the assignment of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, and the Veteran has been assigned the specific Diagnostic Code of 6514 for chronic sphenoid sinusitis.  There is only one rating available in excess of the currently assigned 30 percent rating under this code, namely a 50 percent evaluation that is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.

Migraine headaches are evaluated under38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this code, migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, which is also the maximum evaluation available under this Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In this case, the Veteran's VA and private treatment records show long-standing, frequent treatment related to sinusitis and associated headaches.  In addition to frequent notations of ongoing sinus and headache problems throughout the period on appeal, at a July 2007 otolaryngology consultation, the Veteran reported doing generally quite well, with good breathability and decreased discharge and no side effects such as irritation, pain, or bleeding.  Physical examination found some generalized inflammation and redness of the nasal mucous membrane.  In January 2008, he was treated for mild inflammation in his nasal cavity, with no sign of any major obstructive pathology in the nasal airways.  In January and February 2009, the Veteran was treated for chronic headaches which felt like a tight band around his head and was diagnosed with chronic tension/sinus headaches.  In November 2009, he was noted to have sinus congestion for 15 years which caused a lot of mucous and coughing.  On physical examination, no nasal discharge was seen and there was no sinus tenderness.  The Veteran was noted to have headaches that were disabling at times.  In February 2012, he was treated for sinus issues and prescribed a mask to wear when he went outside.  No nasal discharge was seen and the nasal turbinate was not swollen.  In January 2015, he reported long standing nasal obstruction, discharge, and facial pain.  A maxillofacial CT scan found trace areas of mucoperiosteal thickening and chronic nasal bone deformity.

At an August 2008 VA examination for sinus disorders, the Veteran reported that he used nasal steroids which gave some relief, but that he had continued allergy symptoms.  Physical examination found the head normocephalic and atraumatic, with no hoarseness or stridor, clear canals, generalized inflammation and redness of the mucous membranes, and no pus or polyps.  He was diagnosed with allergic rhinitis with no evidence of any sinus disease.  In a May 2009 addendum, it was noted that his allergic rhinitis was a progression of his sinus disease, but that the Veteran had no recent documented sinus infections.  He did not show any nasal blockage, so there appeared to be resolution of the prior nasal obstruction.

The Veteran attended a VA examination in July 2010.  He reported a lot of nocturnal nasal congestion and discharge, but no actual sinus infections.  Physical examination found no pus, polyps, or internasal disease.  The examiner found that the Veteran's sinus disease and nasal septal deformity was currently relatively stable, with no significant obstruction.  The Veteran's complaints were consistent with allergic rhinitis. 

The Veteran was also afforded a VA examination in August 2012 for headaches.  The Veteran reported that his headaches have become more frequent and longer lasting and that he has "pounding pain with sudden explosions."  He reported that they occur about 22-23 days out of 30, are more frequent in the cold months, and that the explosive pain lasts for 10-15 seconds occurring every 2-3 hours.  He stated that he also has extended pain on the top of his head which occurs 3-4 times a month and lasts for 3-5 days.  The examiner noted that the Veteran's symptoms included pulsating or throbbing head pain on both sides of the head, sensitivity to light, occasional dizziness, and pain lasting for more than 2 days.  He found that the Veteran had very frequent prostrating attacks of non-migraine headache pain more than once per month and that they would increase his absenteeism from work.  He was diagnosed with mixed headaches.

A June 2014 letter from the Veteran's physician stated that it would benefit the Veteran to be able to lie down and rest when he has recurrent headaches or a flare of his low back pain.

An April 2015 Disability Benefits Questionnaire completed by the Veteran's private physician stated that the Veteran had migraine and atypical vascular headaches.  He noted that the headaches were nearly constant and that there were very frequent prostrating attacks more frequently than once per month.  He noted that it affected the Veteran's ability to concentrate and to maintain a work effort for a job.

After reviewing the extensive medical evidence of record, there is no question that the Veteran has significant and continued symptoms of congestion and headaches due to his chronic sinusitis.  However, there is no evidence that the Veteran has undergone either radical or repeated surgeries as a result of his sinusitis, nor has he had any sinus surgery at any time during the period under consideration in this appeal.  As noted above, the next highest rating for sinusitis available under the Rating Schedule for sinusitis is a 50 percent rating, which, in addition to the symptoms of headaches, pain and tenderness of affected sinus, and discharge/crusting as described by the Veteran, requires either radical surgery or repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  In other words, the assignment of the next highest rating hinges entirely on the fact that a Veteran has undergone some type of surgery as related to the service-connected sinusitis.

The Veteran has also indicated that he would like his headaches to be evaluated under the Diagnostic Code for migraine headaches.  Under Diagnostic Code 8100, a 50 percent evaluation may be assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The evidence of record does show that the Veteran has frequent prostrating attacks, as was noted by both the August 2012 VA examiner and the private physician who completed the April 2015 Disability Benefits Questionnaire.  The Board also accepts the Veteran's lay statements regarding having difficulty concentrating and functioning in a job due to the severity of his headaches, and this was noted by the April 2015 Disability Benefits Questionnaire.  The Board therefore accepts that a 50 percent evaluation is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The 50 percent rating now assigned is the highest available rating for migraine headaches.  Id.  The Board finds that there are no other Diagnostic Codes that are applicable for rating the Veteran's disability that would allow for a higher rating.

Assignment of evaluations under both Diagnostic Code 8100 for migraines and Diagnostic Code of 6514 is prohibited, as such would constitute impermissible pyramiding.  The evaluation of the same disability under various diagnoses must be avoided, and this requires determining whether the separate diagnoses have overlapping symptomatology.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  The Veteran's primary symptom associated with his sinusitis is his frequent and severe sinus headaches, which is also the primary symptom evaluated under the rating criteria for migraines.  Furthermore, the rating criteria for sinusitis specifically lists "headaches" as one of the required symptoms, and thus an additional evaluation for headaches under Diagnostic Code 6514 would result in two evaluations for overlapping symptomatology.

The Board notes that the Veteran has also frequently had the additional symptom of congestion associated with his sinusitis, along with complaints related to congestion, such as having to expel mucus.  As will be discussed below, this separate symptomatology has been considered under Diagnostic Code 6502, for marked interference of the breathing space.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).

In sum, the Board finds that a rating of 50 percent, but no higher, for chronic sinusitis with headaches may be assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating than that now assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

III. Status-Post Rhinoplasty with Blockage

The Veteran has also been an assigned a 10 percent evaluation for status-post rhinoplasty with blockage.  At the time of the Veteran's initial claim in August 1996, deflection of the nasal septum was assigned a 10 percent rating for marked interference of the breathing space.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).  The rating criteria for evaluating a deviated nasal septum in the VA Rating Schedule were revised effective October 7, 1996.  See 61 Fed. Reg. 46720 (1996).  The modified rating schedule changed the rating criteria for a deviated nasal septum under Diagnostic Code 6502 to more objective and precise criteria, requiring a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  See id; 38 C.F.R. § 4.97, Diagnostic Code 6502.

When a law or regulation changes after a claim has been filed but before the administrative appeal process is concluded, VA must apply the regulatory version that is more favorable to the veteran.  The Board finds that under the revised criteria, no compensable rating for the Veteran would be warranted, as the evidence shows that he has at no time been found to have 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, and thus the revised regulation is not more favorable to the Veteran.

Even under the prior rating criteria, there is no evidence that the Veteran has marked obstruction of the breathing space caused by physical deformity of the nasal passage.  VA and private examinations have consistently noted only mild inflammation of the sinuses, with no polyps or obstructive pathology.  The May 2009 VA addendum specifically noted that there was no nasal blockage, with resolution of the prior nasal obstruction.  The July 2010 VA examiner found that the Veteran's nasal septal deformity was currently stable with no significant obstruction.  There is no evidence of any permanent, significant airway obstruction at any time during the period on appeal.

The Veteran has, however, reported significant episodes of congestion.  As the Veteran's evaluation for chronic sinusitis with headaches is now being evaluated under the rating criteria for migraines, the Board accepts that the symptom of congestion is no longer an overlapping symptomatology, and can be the basis for a finding of "marked" interference with the breathing space under 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).  See 38 C.F.R. § 4.14.

Ten percent is the maximum rating that can be assigned under Diagnostic Code 6502.  There is no indication that any alternate Diagnostic Code can be applied for this symptomatology.  As was discussed above, the Veteran cannot be rated under both Diagnostic Code 8100 for migraines and Diagnostic Codes 6510-6514 for sinusitis, as such symptomatology would be overlapping.  The Veteran has not shown any symptoms of laryngitis, aphonia, or trauma to the larynx or pharynx at any time during the appeal, and thus 38 C.F.R. § 4.97, Diagnostic Codes 6515-6521 (2015) are not applicable.  The Veteran has been given a diagnosis of allergic rhinitis, but the rating for allergic rhinitis without polyps would be 10 percent, and therefore would not be a higher rating than that currently assigned.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  The Veteran has not been found to have any polyps, the requirement for a rating of 30 percent under Diagnostic Code 6522.  Id.  The Veteran has also not been diagnosed with bacterial rhinitis or granulomatous rhinitis at any time.

The Board therefore finds that the preponderance of the evidence indicates that no rating higher than 10 percent can be assigned for the Veteran's status-post rhinoplasty with blockage.  In reaching this conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

IV. Low Back Strain with Degenerative Changes

The Veteran contends that his low back strain with degenerative changes warrants a rating of 40 percent for all periods currently on appeal.  Board Hearing Tr. at 6.  The Veteran testified at a January 2015 Board hearing that he is unable to tolerate prolonged sitting or standing.  Id. at 4-5.  He also stated that he has fallen due to his impaired mobility.  Id. at 5.  The Veteran wrote in August 2008 that he has trouble walking without bending over and getting out of bed in the morning.  He has also submitted additional statements describing how his chronic back pain prevents him from performing household chores.

The Veteran was assigned a 20 percent evaluation for low back strain with degenerative changes effective August 1, 1996.  The Veteran submitted the current claim on appeal in July 20, 2008.  Effective March 18, 2010, he was assigned a temporary total evaluation (100 percent) for surgical treatment necessitating convalescence.  From May 1, 2010 to December 30, 2010, his rating returned to 20 percent, and from December 31, 2010 to August 23, 2012 he was assigned a 40 percent rating.  Since August 24, 2012, he has been assigned a 20 percent rating.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to the absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

The Veteran's low back disability has been rated under Diagnostic Code 5237 for lumbosacral or cervical strain.  For Diagnostic Codes 5235-5243 (diseases and injuries of the spine), a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.

The Veteran's VA and private treatment records show frequent complaints of lower back pain.  Among numerous other treatment records, an August 2008 X-ray showed minimal degenerative change.  In January 2010, the Veteran reported sharp lower back pain for the past 3 weeks and was diagnosed with sciatica.  An X-ray showed mild L5-S1 disc disease.  In March 2010, the Veteran had a left L1-2 decompression and diskectomy surgery with removal of a synovial cyst.  The Veteran had severe left-sided spinal stenosis due to the large synovial cyst which affected the L1 and L2 nerves and caused pain.  In August 2012, the Veteran was found to have pain through the lumbosacral spine range of motion, and he was diagnosed with lumbago.  August 2012 X-rays showed mild degenerative disc disease at L1-L2 and L5-S1.

At an August 2008 spine examination, the Veteran reported that he could only work six hours a day because repetitive motion caused his back to get tight and flare up.  He stated that he could only walk a quarter of a mile before it tightened and he had to stop and stretch.  He stated that he had missed no time at work and that he can perform activities of daily living.  He reported that he did not use a cane or other assistive device and had not had any injurious episodes or falls.  He had mild numbness in his left leg.  Physical examination found full strength in the extremities and the lumbar spine was tender to palpation.  Forward flexion was to 85 degrees, lateral flexion was to 22 degrees bilaterally, back bend was to 30 degrees, and rotation for a combined 70 degrees.  All movements were pain free after three repetitions.  The examiner diagnosed the Veteran with chronic strain in the lumbar spine with minimal degenerative changes confirmed on X-ray.  He noted that the Veteran could expect a loss of between 15 and 20 degrees of his overall range of motion during a flare.

The Veteran submitted a private evaluation dated in April 2010 which found that, considering pain and repetition factors, the Veteran had flexion to 30 degrees, extension to 5 degrees, left and right rotation to 30 degrees, and left and right lateral bending to 20 degrees.  He noted that the Veteran had a limp and left foot weakness consistent with foot drop.

The Veteran also attended a VA examination in July 2010.  The Veteran reported that he was now unemployed, as he had lost his position at an industrial pump company due to the economy change.  The examiner noted that the Veteran was not restricted from sedentary positions due to his back, but that he did no lifting, carrying, bending, or twisting due to back pain.  The Veteran had no numbness, tingling, or weakness, and he reported some falls and that he now used a cane.  He had no incapacitating episodes.  He was able to perform activities of daily life himself.  Physical examination found normal gate and forward flexion to 40 degrees, at which point he had throbbing pain.  Lateral flexion was to 30 degrees each way and lateral rotation was 35 degrees each way, with no pain, including after 3 repetitions.  Reflexes and strength were normal, and there was mild tenderness in the sacroiliac joints and lumbar spine.  The examiner diagnosed the Veteran with chronic lumbar spine strain with degenerative changes.

At an August 2011 VA examination, the Veteran reported having pain in the low back that radiated down his left leg.  He reported flare ups with any prolonged standing, walking, or moving in the wrong way, as well as standing for more than 2 to 3 hours, and muscle spasms at night.  He reported being totally incapacitated at least 1 to 2 times per week during the past year and using a cane.  He felt that he could not tolerate working for more than 2 hours.  On examination, it was noted that the Veteran ambulated with a slow, stiff-backed gait and had some tenderness along the paraspinal muscles.  Range of motion testing found flexion limited to 30 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, right lateral flection to 20 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 15 degrees.  After three repetitive motions, motion was further limited by pain to flexion of 20 degrees and extension to 5 degrees.  He diagnosed the Veteran with chronic lumbosacral spine strain with degenerative changes.

At an August 2012 VA examination of the peripheral nerves, range of motion testing of the back was also performed.  The examiner found forward flexion to 90 degrees, with pain at 30 degrees, extension to 30 degrees, with pain at 5 degrees, right lateral flexion to 45 degrees without pain, left lateral flexion to 40 degrees, with pain at 40 degrees, right lateral rotation to 45 degrees without pain, and left lateral rotation to 40 degrees, with pain at 40 degrees.  Range of motion was unchanged with 3 repetitions.

An April 2015 Disability Benefits Questionnaire completed by the Veteran's private physician stated that the Veteran had a herniated disc and a cyst removed at L1-L2.  He wrote that the Veteran's flare-ups caused shooting pain in his mid-lower back and that it prevented him from walking or standing for long.  He found that before pain began, forward flexion was to 10 degrees, extension was to 5 degrees, right and left lateral flexion was to 5 degrees, and right and left lateral rotation was to 15 degrees.  He also noted that the Veteran had guarding or muscle spasm and an abnormal gait and spinal contour.  He found that the Veteran had weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting and standing.

In light of the evidence of record, the Board finds that a 40 percent evaluation is warranted for all periods on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  At both the April 2010 private evaluation and the August 2011 VA examination, the Veteran was found to have flexion limited to 30 degrees.  At an August 2012 VA examination, the Veteran had flexion to 90 degrees, but pain was noted to begin at 30 degrees.  In April 2015, the Veteran's flexion was found to be limited to 10 degrees.  While some of the examinations of record found the Veteran to have slightly improved range of motion, the Board affords the Veteran the benefit of the doubt and acknowledges that while his range of motion limitations may have varied within the periods on appeal, he has at least as often as not been shown to have limitation of forward flexion motion that meets the criteria for a 40 percent evaluation.  Id.

The Board notes that associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  The records clearly show that the Veteran has left leg neurological symptoms which have been associated with his low back strain.  However, the Veteran is already service connected for left lower extremity radiculopathy (sciatic nerve), claimed as left leg nerve condition associated with low back strain with degenerative changes.  At the January 2015 Board hearing, he and his representative clarified that they were satisfied with the separate 20 percent rating assigned for left lower extremity radiculopathy and were not seeking an increased evaluation.  Board Hearing Tr. at 4.  Consideration of the evaluation assigned for left lower extremity radiculopathy is therefore not before the Board at this time.

As the Veteran and his representative clearly indicated that only a 40 percent evaluation, and no higher, for low back strain is being sought at this time, this constitutes a full grant of the benefit sought.


V. Extraschedular Evaluation

The Board has also considered whether the Veteran's service-connected disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria very accurately describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's symptoms pertaining to his chronic sinusitis with headaches and status post rhinoplasty with blockage are primarily manifested by congestion and severe headache pain.  These symptoms are specifically contemplated by the Diagnostic Codes assigned, as 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996) considers any type of interference with the Veteran's breathing space, and thus includes congestion, mucus, and coughing due to mucus.  38 C.F.R. § 4.124a, Diagnostic Code 8100 considers all symptoms associated with migraines which cumulate into causing prostrating attacks and economic inadaptability, and as such, allows for a wide variety of associated symptoms beyond just the headache pain that has been reported by the Veteran, such as sensitivity to light and dizziness.  There is no indication that the Veteran was hospitalized or received any major treatment at any time during the period on appeal.

The Board finds no evidence in the medical records of an exceptional or unusual clinical picture.  The Veteran also has not alleged any additional functional impairment caused by the collective impact of his service-connected disabilities, nor is there any medical evidence demonstrating that there is.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to a rating of 50 percent, but no higher, for chronic sinusitis with headaches is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to a rating in excess of 10 percent for status-post rhinoplasty with blockage is denied.

Entitlement to a rating of 40 percent, but no higher, for low back strain with degenerative changes prior to March 18, 2010, from May 1, 2010 to December 30, 2010, and from August 24, 2012 is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

I. Bell's Palsy

The Veteran contends that his service-connected Bell's palsy warrants a compensable rating.  The Veteran testified in January 2015 that he has partial paralysis and numbness in the left side of his tongue and cheek.  Board Hearing Tr. at 7-8.  In an August 2008 statement, the Veteran wrote that he was saving trouble with his vision due to Bell's palsy, and in an October 2008 statement he explained that it put pressure on his optic nerve, causing his left eye to be weaker.

The Veteran's VA eye doctor noted in August 2008 that he had low risk glaucoma suspect secondary to asymmetric borderline ocular hypertensive intraocular pressures.

The Veteran attended a VA neurological examination in November 2008.  He reported that his Bell's palsy developed in 1994 and caused left tongue numbness, facial dropping, slurred speech, and difficulty eating.  He reported that he has improved since then, but still sometimes slurs words, bites his tongue due to residual facial weakness, and has trouble closing his left eye tightly.  He stated that his left eye vision was affected by early glaucoma and is occasionally blurry.  Physical examination found a slight decrease in the nasolabial fold on the left, symmetrical smile, and no eye closure weakness.  Nerve studies were performed, and the examiner found normal results.  The examiner diagnosed the Veteran with left Bell's palsy with mild residuals of facial weakness.  He noted that the condition affects all motor divisions of the cranial nerve and may result in decreased sensation over the tongue and the ear.  He stated that the condition would not affect occupational functioning, and opined that it was less likely than not that the Veteran's glaucoma or associated visual complaints were related to Bell's palsy.

At an April 2012 VA examination, the Veteran was diagnosed with idiopathic left Bell's palsy which affected the cranial nerve VII (facial).  Physical examination found normal muscle strength and senses, and no incomplete paralysis was noted.  The examiner found no residual effects of the palsy and no effect on employment.  Similar findings were made an August 2012 VA examination.  The examiner also noted no ocular residuals.

While the April 2012 VA examiner found no residual effects of the Veteran's Bell's palsy, this finding is inconsistent with the other evidence of record.  The Veteran has consistently maintained that he has numbness in the left side of his mouth and face.  The notation of the August 2008 eye doctor that asymmetric ocular pressures may be causing disability in the Veteran's left eye must also be addressed, as this raises the possibility that asymmetry due to left-side Bell's palsy has affected the Veteran's vision.  The Board therefore finds that this issue should be remanded in order to obtain a new and more thorough VA examination.



II. Left Hip Disorder

The Veteran submitted a statement in August 2008 that he had a bruised spot on his left hip from years of slipping and falling due to his difficulty walking.  In a February 2010 statement, the Veteran wrote that he was treated for hip issues in service and was told to take anti-inflammatories.  He wrote that he had problems when he had to run while in service and still has problems from his hip.  In March 2012, he wrote that he has osteoarthritis of the left hip.

The Veteran's private treatment records include a January 2006 CT scan which showed a mixed sclerotic/ground-glass density bone lesion in the proximal left femur which was most likely a fibrous dysplasia or chondromyxoid fibroma.  An August 2008 X-ray showed possible left sacroiliitis, and in January 2010 the Veteran was diagnosed with sacroiliitis.  A private evaluation dated in April 2010 stated that the Veteran had a limp for many years which placed abnormal forces on his hips causing them to fail and develop osteoarthritis which was advanced for his age.  In September 2012, the Veteran was diagnosed with a benign lesion on this left thigh, and X-rays showed mild degenerative changes of both hips.

At an August 2012 VA examination, the examiner did not find any current left hip diagnosis.  The Veteran reported that flare-ups of his hip made it difficult to walk or do daily chores, and physical examination found decreased flexion in the left hip.  The examiner noted that the Veteran's pain and tenderness was buttock pain and not hip pain.  He stated that X-rays did not show significant joint space narrowing, and no arthritis was documented.  The examiner concluded that the Veteran's pain was not due to degenerative joint disease of the hip, but was buttock pain related to his back disability and left leg radiculopathy.  He also noted that the Veteran had a left hip tumor, but that this was not the primary source of his pain.  The examiner disagreed with the findings of the April 2010 private examiner and opined that the claimed condition was less likely than not due to the Veteran's service-connected condition because the Veteran did not have a condition of the left hip, but instead had low back and buttock pain radiating down his left leg.

The Board finds that the August 2012 VA examiner did not adequately address the previous treatment the Veteran received, including a prior diagnosis of sacroiliitis.  The Board points out that when addressing the scope of a claim, the inquiry should not be limited to the diagnosis alleged by the claimant but should include all diagnoses which may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As was noted several times by the August 2012 VA examiner, the Veteran identified the source of his pain, but was not always clear on the precise location of his "hip."  The assertions made by the Veteran therefore indicate that he may have intended his claim to encompass a disorder of the sacroiliac joint.  It is also possible that the Veteran intended his claim to encompass his diagnosis of a lesion on his left thigh.

Additionally, the Board notes that while the VA examiner found that the Veteran did not have a disability of the left hip, he did find that the Veteran had decreased range of motion in the hip, and did not explain for this finding.  The examiner also noted that the Veteran had similar impairment in the right and left hips, but did not explain how this related to radiating pain, as the Veteran has only been diagnosed with radiculopathy of the left leg.  The September 2012 X-ray findings of mild degenerative changes in both hips also must be addressed.  This issue must therefore also be remanded in order to obtain a new VA examination.

III. Treatment Records

The record indicates that the Veteran receives regular private medical treatment, and he most recently submitted private treatment records in May 2015.  He should nevertheless be asked to submit authorization to obtain any more recent, relevant private treatment records that may exist.

The Veteran also receives medical treatment through the VA Portland Health Care System and its affiliated facility, the Hillsboro Community Based Outpatient Center.  To ensure that the record is complete, all relevant VA treatment records since March 2015 should be obtained and associated with the record.

IV. TDIU

Although the Veteran was denied entitlement to a TDIU in an April 2015 rating decision, the Veteran and his representative have again asserted that the Veteran's service-connected disabilities prevent him from being able to maintain substantially gainful employment.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, a TDIU claim is included in the Veteran's appeal, and a remand for development of the issue is appropriate.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must develop and adjudicate the issue of entitlement to a TDIU.  In so doing, the AOJ must notify the Veteran of VA's duties to notify and assist in the development of that claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The AOJ should then undertake any additional development deemed appropriate pertaining to this claim.

2.  Ask the Veteran to provide specific information as to any evidence of additional private medical treatment not yet associated with the claims file.  Afford him the opportunity to submit any additional information or evidence.

3.  With appropriate authorization, all pertinent treatment records not yet obtained, including private records and treatment records from the VA Portland Health Care System and the Hillsboro Community Based Outpatient Center from March 2015 to the present, should be obtained and associated with the claims file.

4.  Schedule the Veteran for a VA examination with a qualified physician to determine the current severity of his Bell's palsy.  The examiner must be provided access to all records in Virtual VA and VBMS, and must specify in the report that all records have been reviewed.

The examiner should identify the nature and severity of all current manifestations of the Veteran's Bell's palsy.  The examiner should specifically indicate whether such disability affects the Veteran's facial symmetry, speech, and eyes (to include twitching).  If so, the examiner should describe the severity of such manifestations.  The examiner must specifically address the Veteran's assertions that he has numbness and weakness in the left side of his tongue, cheek, and face.  The examiner must also discuss whether the Veteran's left eye glaucoma is at least as likely as not caused or aggravated (permanently worsened beyond the natural progression) by Bell's palsy, addressing the August 2008 notation that the Veteran's glaucoma could be secondary to asymmetric borderline ocular hypertensive intraocular pressures.

All opinions expressed should be accompanied by supporting rationale.

5.  Schedule the Veteran for a VA examination with a qualified physician to determine the history, nature, and etiology of any left hip disability.  The examiner must be provided access to all records in Virtual VA and VBMS, and must specify in the report that all records have been reviewed.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should answer the following questions:

a) What are the Veteran's current diagnoses of the left hip, to include the left sacroiliac joint and left thigh lesion?  If no diagnosis of arthritis is found, please discuss the findings in the September 2012 X-ray.

b) For all diagnoses found, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is related to any event or injury during the Veteran's active duty service?  Please discuss the Veteran's contention that he had hip problems in service caused by running.

c) For all diagnoses found, is it at least as likely as not that the disorder was caused or aggravated (permanently worsened beyond the natural progression) by his service-connected low back strain with degenerative changes?  Please discuss the August 2010 private opinion that found an altered gait had aggravated the Veteran's hip arthritis and his lay statements regarding falling on his hip due to difficulty walking.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

All opinions expressed should be accompanied by supporting rationale.

6.  Ensure that the medical examinations and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should adjudicate the issues, including entitlement to a TDIU.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


